SPECIALLY CONCURRING OPINION.
I think it should be further said, as bearing upon the justification of the remarks of the district attorney, that the testimony on behalf of the state in this case, standing alone, did evidence brutishness and a lust for blood on the part of the defendant — at least it disclosed such a picture as that the district attorney was not wholly unwarranted in drawing that conclusion, especially since, under the circumstances here, the jurors must have known that the use of the word "lust" had reference only to lust for blood.